Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 1 of 15




                       Exhibit 1
 Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 2 of 15       01213435ÿ3732ÿ89
                                                         9 ÿÿÿÿÿ ÿ
                                                                         ÿ!ÿ"33#3$50
                                                                          7ÿ%&'ÿ(
                                                                         )*7ÿ01213435ÿ3732ÿ89




                                                     :A
                                                @ÿ428
                                           >@:/0
                                        >ÿ?/
                                    :=8>
                                ,ÿ;<
                           1:/26
                      ÿ-.ÿ9
                 ../08
             56ÿ7
         2ÿ4-
   ../0/1
+,-
 Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 3 of 15




                                               
                                             97
                                        45ÿ
                                    ÿ4
                                 
                             ÿ
                         471
                     3ÿ6
                  5ÿ2
               ÿ334
         7ÿ92
   334546
012
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 4 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 5 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 6 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 7 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 8 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 9 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 10 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 11 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 12 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 13 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 14 of 15
Case 4:21-cv-01259 Document 1-1 Filed on 04/15/21 in TXSD Page 15 of 15
